UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 97-4098

MARK ALAN BOLLING,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Huntington.
Joseph Robert Goodwin, District Judge.
(CR-96-78)

Submitted: January 27, 1998

Decided: February 18, 1998

Before WIDENER, HALL, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, George H. Lancaster, Jr.,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, Ray M. Shep-
ard, Assistant United States Attorney, Huntington, West Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mark Alan Bolling pled guilty to being a felon in possession of a
firearm, 18 U.S.C.A. § 922(g) (West Supp. 1997), for which he was
sentenced to 120 months imprisonment. Bolling appeals, claiming
that the district court erred in imposing a two-level enhancement for
committing an offense which involved a destructive device, U.S. Sen-
tencing Guidelines Manual § 2K2.1(b)(3) (1995). We affirm.

Federal agents executed a search warrant at Bolling's West Vir-
ginia residence in May 1996 and found, in addition to numerous fire-
arms, three steel pipes, each measuring one and one-half inches in
diameter by four inches in length, threaded at both ends with steel
caps screwed on, and the beginnings of a hole drilled in one of the
three. Agents also recovered three long coils of green cannon fuse and
a plastic jar filled with pyrodex, a low explosive powder.

At Bolling's sentencing hearing, Agent Roy Myers, an expert in
explosives from the Bureau of Alcohol, Tobacco and Firearms, testi-
fied that the capped pipes, cannon fuse, and pyrodex were necessary
components in the manufacture of pipe bombs. Myers stated that the
dimensions of the pipes and the capped ends, along with the fact that
one of the pipes had been partially drilled to allow a fuse to be intro-
duced, led him to conclude that the materials were intended to be used
as pipe bombs. Myers stated that he could imagine no legitimate use
for four-inch capped pipes. In addition, the district court considered
the grand jury testimony of a witness who testified that Bolling had
told her that the pipes and other materials were for pipe bombs and
that "you never know when you need one." Based on this evidence,
the district court imposed a two-level enhancement to Bolling's sen-
tence pursuant to USSG § 2K2.1(b)(3), finding that the components
found in Bolling's residence met the definition of a"destructive
device." Bolling appeals.

                    2
Application Note 4 to § 2K2.1 defines a "destructive device" to
include "any explosive, [or] incendiary . .. (i) bomb . . . or (vi) any
type of weapon which will, or which may be readily converted to,
expel a projectile by the action of an explosive or other propellant . . .
or any combination of parts either designed or intended for use in
converting any device into any destructive device listed above." The
Application Note then refers to 26 U.S.C. § 5845(f) (1994) for a more
detailed definition of "destructive device." Bolling maintains that the
combination of parts at issue were neither "designed" nor subjectively
intended by him for use in a destructive device.

We apply the due deference standard in reviewing the district
court's application of the sentencing guidelines to the facts. See
United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). In
United States v. Morningstar, 456 F.2d 278 (4th Cir. 1972), this court
held that four sticks of black powder pellet explosive fastened
together with electrical tape, together with unattached blasting caps,
could constitute a "destructive device" within the meaning of
§ 5845(f). Based on the evidence before the district court, we cannot
find that it erred in concluding that the combination of parts found in
Bolling's possession were both designed and intended for use as a
"destructive device" within the meaning of USSG § 2K2.1. Accord-
ingly, we affirm Bolling's sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                     3